    Case 4:19-cv-00716-A Document 48 Filed 05/23/20            Page 1 of 8 PageID 842
                                                                          u,.~,. DI~TRL(::T.IJ5TJ J\f"" _ ___    _
                                                                     NORTHERN OJ STRICT OF p           : \ · ·\ ''
                     IN THE UNITED STATES DISTRICT c URT                         FILED                L.-\ ,   ,)

                          NORTHERN DISTRICT OF TEXAS
                              FORT WORTH DIVISION
                                                                              MAY 2 3 2020

MUNDEE M. HENDERSON,                          §                      CLERK, U.S. DlS'lkicTcouRT
                                              §                       By
                                              §                           ----~~~~~pt~u~--------
              Plaintiff,
                                              §
vs.                                           §   NO. 4:19-CV-716-A
                                              §
U.S. BANK TRUST NATIONAL                      §
ASSOCIATION, AS TRUSTEE OF THE                §
IGLOO SERIES III TRUST,                       §
ET AL.   I                                    §
                                              §
              Defendants .                    §



                            MEMORANDUM OPINION & ORDER

      Came on for consideration the motion by plaintiff, Mundee M.

Henderson, for summary judgment. 1                Doc. 2 40.     Having considered

the motion, the response filed by defendants U.S. Bank Trust

National Association, as Trustee of the Igloo Series III Trust,

("U.S. Bank") and Servis One, Inc., d/b/a BSI Financial

Services, Inc.        ("BSI"), the reply, the record, and the

applicable legal authorities, the court finds that plaintiff's

motion should be denied.




1
  Although the motion is titled "Plaintiffs Motion for Summary Judgment," it appears to be a
motion for partial summary judgment because plaintiff only seeks summary judgment as to one
of her claims, her suit to set aside the foreclosure sale. Doc. 40 ~~ 3-4 .
2
  The "Doc. '' reference is to the number of the item on the docket in this action .
  Case 4:19-cv-00716-A Document 48 Filed 05/23/20       Page 2 of 8 PageID 843


                                    I.

                           Plaintiff's Claims

     The above-captioned action concerns events leading up to

and including the foreclosure sale of real property inherited by

plaintiff.   Although plaintiff brings a variety of claims

against four defendants,     the only claim for which plaintiff

seeks summary judgment is a suit against          u.s.    Bank and BSI to

set aside the foreclosure sale.          Id. , , 3-4.

                                    II.

                         Grounds of the Motion

     On April 13, 2020, plaintiff filed her motion for summary

judgement, Doc. 40, and appendix, Doc. 41.              Plaintiff argues

that she is entitled to summary judgment as to her suit to set

aside the foreclosure sale because the notice of sale, Doc. 41

at 66-67, is invalid because it does not provide an address for

the substitute trustee, as required by law.              Doc. 40 , , 5-8.

                                   III.

               Applicable Summary Judgment Principles

    Rule 56(a) of the Federal Rules of Civil Procedure provides

that the court shall grant summary judgment on a claim or

defense if there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.                  Fed.



                                     2
  Case 4:19-cv-00716-A Document 48 Filed 05/23/20   Page 3 of 8 PageID 844


R. Civ. P. 56(a) i Anderson v. Liberty Lobby,        Inc., 477 U.S. 242,

247   (1986) .   The movant bears the initial burden of pointing out

to the court that there is no genuine dispute as to any material

fact.     Celotex Corp. v. Catrett, 477      u.s. 317, 323, 325 (1986).
      Once the movant has carried its burden under Rule 56(a), the

nonmoving party must identify evidence in the record that

creates a genuine dispute as to each of the challenged elements

of its case.      Id. at 324i see also Fed. R. Civ. P. 56(c)        ("A

party asserting that a fact .         . is genuinely disputed must

support the assertion by . . . citing to particular parts of

materials in the record .          . ") .   If the evidence identified

could not lead a rational trier of fact to find in favor of the

nonmoving party as to each essential element of the nonmoving

party's case, there is no genuine dispute for trial and summary

judgment is appropriate.      Matsushita Elec. Indus. Co. v. Zenith

Radio Corp., 475 U.S. 574, 587, 597 (1986).          In Mississippi

Prot. & Advocacy Sys. v. Cotten, the Fifth Circuit explained:

        Where the record, including affidavits,
        interrogatories, admissions, and depositions could
        not, as a whole, lead a rational trier of fact to find
        for the nonmoving party, there is no issue for trial.

929 F.2d 1054, 1058     (5th Cir. 1991).

        The standard for granting a motion for summary judgment is

the same as the standard for rendering judgment as a matter of


                                      3
                                                                              - - - - -- - - - - - --·-----


   Case 4:19-cv-00716-A Document 48 Filed 05/23/20                    Page 4 of 8 PageID 845


law. 3    Celotex Corp., 477 U.S. at 323.                      If the record taken as a

whole could not lead a rational trier of fact to find for the

nonmoving party, there is no genuine issue for trial.

Matsushita, 475 U.S. at 597; see also Mississippi Prot. &

Advocacy Sys., 929 F.2d at 1058.

                                                 IV.

                                       Undisputed Facts

         The parties agree as to the relevant facts.                            The notice of

sale lists twenty-nine substitute trustees, and it was signed by

such a substitute trustee, Donna Stockman ("Stockman").                                    Doc. 41

at 67.      Beneath Stockman's signature on the notice is an address

which reads:

         Prestige Default Services
         600 E John Carpenter Freeway, Suite 200
         Irving, Texas 75062

Id.




         .11n Boeing Co. v. Shipman, 411 F.2d 365, 374-75 (5th Cir. 1969) (en bane), the Fifth Circuit
explained the standard to be applied in determining whether the cou1t should enter judgment on motions
for directed verdict or for judgment notwithstanding the verdict by saying:
         lfthe facts and inferences point so strongly and overwhelmingly in favor of one party
         that the Court believes that reasonable men could not arrive at a contrary verdict, granting
         of the motions is proper. On the other hand, if there is substantial evidence opposed to
         the motions, that is, evidence of such quality and weight that reasonable and fair-minded
         men in the exercise of impartial judgment might reach different conclusions, the motions
         should be denied, and the case submitted to the jury. A mere scintilla of evidence is
         insufficient to present a question for the jury.


                                                   4
     Case 4:19-cv-00716-A Document 48 Filed 05/23/20     Page 5 of 8 PageID 846


          Prestige Default Services ("Prestige") is not listed as a

substitute trustee in the notice of sale.                Id.   U.S. Bank and

BSI explain that Prestige is "BSI's foreclosure trustee vendor"

and that Stockman and the other substitute trustees "conduct

foreclosure sales and engage in other foreclosure trustee

activities for Prestige Default Services at its request."                  Doc.

46    ~   6.   Plaintiff does not dispute this assertion or allege

that Stockman would not receive correspondence sent to the

address provided in the notice.              See generally Doc . 40; Doc. 47.

                                        V.

                                    Analysis

          Instead of disagreeing about a material fact,           the parties

disagree only about a question of law.              Under Texas law,    "[t]he

name and a street address for a trustee or substitute trustees

shall be disclosed on the notice             [of sale]   required by Section

51.002 (b)."      Tex. Prop. Code   §   51.0075 (e).      "Strict compliance

(with the law and deed of trust)             is necessary to invoke the

power of sale under a deed of trust."              In re George W. 59 Inv.,

Inc., 526 B.R. 650,       653   (N.D. Tex. 2015).        Plaintiff argues that

the notice of sale only substantially complies with the

statutory requirements because "the address provided is that of

Prestige Default Services, and not the substitute trustee's."



                                         5
  Case 4:19-cv-00716-A Document 48 Filed 05/23/20   Page 6 of 8 PageID 847


Doc. 40 , 47; Doc. 47 , 3.      The court finds that the notice

strictly complies with§ 51.0075(e) and does not find that

plaintiff is entitled to judgment as a matter of law.

        Plaintiff does not explain why Prestige's address should

not be considered "a street address for" Stockman.           See Doc. 40 .

Plaintiff does not dispute that Stockman "conduct[s]           foreclosure

sales and engage[s]    in other foreclosure trustee activities for

Prestige Default Services at its request."          Doc. 46 , 6.

Plaintiff does not allege that Stockman could not be reached at

this address.    See Doc. 40.    Plaintiff also fails to cite to a

case in which a notice of sale was found not to strictly comply

with the law because it provided a business address associated

with the substitute trustee.      See id.   (citing cases in which the

notice included no address at all).

        Instead, plaintiff makes conclusory statements such as

"there is no address for Donna Stockman on the Notice."             Id.

, 47.    The court is unaware of any case in which a notice was

found to have violated the address requirement because it

included a business address associated with the substitute

trustee.    Instead, courts have accepted such an address as "a

street address for the trustee or substitute trustee."             Tex.

Prop. Code § 51.0075 (e) .



                                     6
  Case 4:19-cv-00716-A Document 48 Filed 05/23/20   Page 7 of 8 PageID 848


        For example, in Berg v. Bank of America, N.A., the

plaintiffs contended that the defendants "failed to give the

full notice required in issuing the Notices of Substitute

Trustee Sale by providing only a business address for the

business employing one of the substitute trustees."           2012 WL

12886433 at *7    (W.D. Tex. Sept. 19, 2012).       The court found that

the plaintiffs' claim failed because "section 51.0075 simply

specifies a street address must be provided" and "it is unlikely

the intent of the statute was to require the substitute trustee

to provide his or her home address."         Id.; see also Alsobrook v.

GMAC Mortg., LLC, 2012 WL 1643220 at* 7 (N.D. Tex. Apr. 13,

2012)    (finding the address for Executive Trustee Services, LLC,

satisfied§ 51.0075(e) when such business was not listed as a

substitute trustee); In re AMRCO,        Inc., 496 B.R. 442, 447     (W.D.

Tex. 2013)    (finding a notice of sale violated§ 51.0075{e)

because the substitute trustee's law firm's address was not

provided in the notice itself, but in an attached document).

        This court likewise finds that Prestige's business address

qualifies as "a street address" for Stockman under§ 51.0075(e).

Accordingly, the court does not find that plaintiff is entitled

to judgment as a matter of law, and her motion for summary

judgment should be denied.



                                     7
  Case 4:19-cv-00716-A Document 48 Filed 05/23/20   Page 8 of 8 PageID 849


                                   VI.

                                  Order

     Therefore,

     The court ORDERS that plaintiff's motion for summary

judgment be, and is hereby, denied.

     SIGNED May   ~ >,    2020.




                                     8
